Exhibit 10.2

 

BROADWIND ENERGY, INC.

2012 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Broadwind Energy, Inc., a Delaware corporation (the “Company”), hereby grants to
[                    ] (the “Holder”) as of              ,            (the
“Grant Date”), pursuant to the terms and conditions of the Broadwind
Energy, Inc. 2012 Equity Incentive Plan (the “Plan”), a restricted stock unit
award (the “Award”) with respect to [        ] shares of the Company’s Common
Stock, par value $0.001 per share (“Stock”), upon and subject to the
restrictions, terms and conditions set forth in the Plan and this agreement (the
“Agreement”).

 

1.                                      Award Subject to Acceptance of
Agreement.  The Award shall be null and void unless the Holder accepts this
Agreement by executing it in the space provided below and returning such
original execution copy to the Company.

 

2.                                      Rights as a Stockholder.  The Holder
shall not be entitled to any privileges of ownership with respect to the shares
of Stock subject to the Award unless and until, and only to the extent, such
shares become vested pursuant to Section 3 hereof and the Holder becomes a
stockholder of record with respect to such shares.

 

3.                                      Restriction Period and Vesting.

 

3.1.                            Service-Based Vesting Condition.  Except as
otherwise provided in this Section 3, the Award shall vest
                                                                              ,
provided the Holder remains continuously employed by the Company through such
date. The period of time prior to the vesting shall be referred to herein as the
“Restriction Period.”

 

3.2.                            Termination of Employment.

 

3.2.1.                  Termination as a Result of Holder’s Death or
Disability.  If the Holder’s employment with the Company terminates prior to the
end of the Restriction Period by reason of the Holder’s death or Disability,
then the portion of the Award that was not vested immediately prior to such
termination of employment shall be 100% vested upon such termination of
employment.

 

3.2.2.                  Termination for any Reason other than Death or
Disability.  Except as provided in Section 3.2.3, if the Holder’s employment
with the Company terminates prior to the end for any reason other than the
Holder’s death or Disability, then the portion of the Award that was not vested
immediately prior to such termination of employment shall be immediately
forfeited by the Holder and cancelled by the Company.

 

3.2.3.                  Change in Control.  Notwithstanding anything in the Plan
or this Agreement to the contrary, if, upon or within one year of a Change in
Control (as defined in the Plan), the Company or a succeeding entity terminates
the Holder’s employment for any reason other than for Cause, then the
Restriction Period shall lapse and the Award shall become fully vested and shall
be subject to Section 5.8 of the Plan.

 

--------------------------------------------------------------------------------


 

3.2.4.  Disability.  For purposes of this Award, “Disability” shall have the
meaning set forth in the employment agreement, if any, between the Holder and
the Company, provided that if the Holder is not a party to an employment
agreement that contains such definition, then “Disability” shall mean the Holder
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 

3.3.5.  Cause.  For purposes of this Award, “Cause” shall have the meaning set
forth in the employment agreement, if any, between the Holder and the Company,
provided that if the Holder is not a party to an employment agreement that
contains such definition, then “Cause” shall mean (i) embezzlement,
misappropriation, theft or other criminal conduct, of which the Holder is
convicted, related to the property and assets of the Company, (ii) the Holder’s
conviction of a felony or (iii) the Holder’s willful refusal to perform or
substantial disregard of the Holder’s duties as assigned to the Holder by the
Company, as determined by the Company in its sole and absolute discretion.

 

4.                                      Delivery of Certificates.  Subject to
Section 6, as soon as practicable (but not later than 30 days) after the vesting
of the Award, in whole or part, the Company shall issue or transfer to the
Holder (or such other person as is acceptable to the Company and designated in
writing by the Holder)  the number of shares of Stock underlying the vested
Award.  The Company may effect such issuance or transfer either by the delivery
of one or more stock certificates to the Holder or by making an appropriate
entry on the books of the Company or the transfer agent of the Company.  The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to such delivery or issuance.  Prior to the issuance to the Holder of
the shares of Stock subject to the Award, the Holder shall have no direct or
secured claim in any specific assets of the Company or in such shares of Stock,
and will have the status of a general unsecured creditor of the Company.

 

5.                                      Transfer Restrictions and Investment
Representation.

 

5.1.                            Nontransferability of Award.  The Award may not
be transferred by the Holder other than by will or the laws of descent and
distribution or pursuant to the designation of one or more beneficiaries on the
form prescribed by the Company.  Except to the extent permitted by the foregoing
sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.  Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights hereunder shall
immediately become null and void.

 

5.2.                            Investment Representation.  The Holder hereby
represents and covenants that (a) any share of Stock acquired upon the vesting
of the Award will be acquired for investment and not with a view to the
distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), unless such acquisition has been registered
under the Securities Act and any applicable state securities laws; (b) any
subsequent sale of any such shares shall be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Holder shall submit a written statement, in form satisfactory to
the Company, to the effect that such representation (x) is true and correct as
of the date of vesting of any shares of

 

2

--------------------------------------------------------------------------------


 

Stock hereunder or (y) is true and correct as of the date of any sale of any
such share, as applicable.  As a further condition precedent to the delivery to
the Holder of any shares of Stock subject to the Award, the Holder shall comply
with all regulations and requirements of any regulatory authority having control
of or supervision over the issuance or delivery of the shares and, in connection
therewith, shall execute any documents which the Board shall in its sole
discretion deem necessary or advisable.

 

6.                                      Additional Terms and Conditions of
Award.

 

6.1.                            Withholding Taxes.  (a)  As a condition
precedent to the delivery of the Shares upon the vesting of the Award, the
Holder shall, upon request by the Company, pay to the Company such amount as the
Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the “Required Tax Payments”) with respect to the Award.  If the Holder
shall fail to advance the Required Tax Payments after request by the Company,
the Company may, in its discretion, deduct any Required Tax Payments from any
amount then or thereafter payable by the Company to the Holder.

 

(b)                                 The Holder may elect to satisfy his or her
obligation to advance the Required Tax Payments by any of the following means: 
(1) a cash payment to the Company, (2) delivery to the Company (either actual
delivery or by attestation procedures established by the Company) of previously
owned whole shares of Stock having an aggregate Fair Market Value, determined as
of the date on which such withholding obligation arises (the “Tax Date”), equal
to the Required Tax Payments, (3) authorizing the Company to withhold whole
shares of Stock which would otherwise be delivered to the Holder having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments or (4) any combination of (1), (2) and (3).  Shares of
Stock to be delivered or withheld may not have a Fair Market Value in excess of
the minimum amount of the Required Tax Payments.  Any fraction of a share of
Stock which would be required to satisfy any such obligation shall be
disregarded and the remaining amount due shall be paid in cash by the Holder. 
No certificate representing a share of Stock shall be delivered until the
Required Tax Payments have been satisfied in full.

 

6.2.                            Adjustment.  In the event of any equity
restructuring (within the meaning of Financial Accounting Standards Board
Accounting Standards Codification Topic 718, Compensation—Stock Compensation)
that causes the per share value of shares of Stock to change, such as a stock
dividend, stock split, spinoff, rights offering or recapitalization through an
extraordinary dividend, the number and class of securities subject to the Award
shall be equitably adjusted by the Committee.  In the event of any other change
in corporate capitalization, including a merger, consolidation, reorganization,
or partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) to prevent dilution or enlargement of rights of participants.  If
any adjustment would result in a fractional security being subject to the Award,
the Company shall pay the Holder in connection with the first settlement, in
whole or part, occurring after such adjustment, an amount in cash determined by
multiplying (i) such fraction (rounded to the nearest hundredth) by (ii) the
Fair Market Value of such security on the settlement date as determined by the
Committee.  The decision of the Committee regarding any such adjustment and the
Fair Market Value of any fractional security shall be final, binding and
conclusive.

 

3

--------------------------------------------------------------------------------


 

6.3.                            Compliance with Applicable Law.  The Award is
subject to the condition that if the listing, registration or qualification of
the shares of Stock subject to the Award upon any securities exchange or under
any law, or the consent or approval of any governmental body, or the taking of
any other action is necessary or desirable as a condition of, or in connection
with, the delivery of shares hereunder, the shares of Stock subject to the Award
shall not be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company.  The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

 

6.4.                            Restrictive Covenants.

 

(a)                                 During the period beginning on the date of
this Award and ending on the date which is one year following the termination of
the Holder’s employment with, or service to, the Company, the Holder shall not,
except with the express prior written consent of the Company:  (i) directly or
indirectly, either for the Holder, or on behalf of any of the Company’s
competitors (“Competitors”): (1) induce or attempt to induce any employee,
independent contractor or consultant of the Company to leave the employ of, or
terminate its engagement with, the Company; or (2) in any way interfere with the
relationship between the Company and any employee, independent contractor or
consultant of the Company; or (ii) directly or indirectly, either for the
Holder, or on behalf of any of the Competitors, solicit the business of any
person or entity known to the Holder to be a customer of the Company, where the
Holder, or any person reporting to the Holder, had an ongoing business
relationship or had made substantial efforts with respect to such customer
during the Holder’s employment with, or service to, the Company.

 

(b)                                 The Holder, by accepting this Award, agrees
that the foregoing covenants are reasonable with respect to their duration and
scope.  The Holder further acknowledges that the restrictions are reasonable and
necessary for the protection of the legitimate business interests of the
Company, that they create no undue hardships, that any violation of these
restrictions would cause substantial injury to the Company, and that such
restrictions were a material inducement to the Company to grant this Award.  In
the event of any violation or threatened violation of these restrictions, the
Holder shall forfeit all restricted stock units subject to this Award which have
not vested and this Award shall terminate as of the date of the violation or
threatened violation of these restrictions.

 

6.5.                            Award Confers No Rights to Continued
Employment.  In no event shall the granting of the Award or its acceptance by
the Holder, or any provision of the Agreement, give or be deemed to give the
Holder any right to continued employment by the Company or prevent or be deemed
to prevent the Company from terminating the Holder’s employment at any time,
with or without Cause.

 

6.6.                            Interpretation.  Any dispute regarding the
interpretation of this Agreement shall be submitted by the Holder or by the
Company forthwith to the Committee for review.  The resolution of such a dispute
by the Committee shall be final and binding on all parties.

 

6.7.                            Successors and Assigns.  The Company may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon the Holder and his or her heirs, executors,
administrators, successors and assigns.

 

4

--------------------------------------------------------------------------------


 

6.8.                            Notices.  All notices, requests or other
communications provided for in this Agreement shall be made, if to the Company,
to Broadwind Energy, Inc., Attn. General Counsel, 47 East Chicago Avenue,
Naperville, Illinois 60540, and if to the Holder, to the last known mailing
address of the Holder contained in the records of the Company.  All notices,
requests or other communications provided for in this Agreement shall be made in
writing either (a) by personal delivery, (b) by facsimile or electronic mail
with confirmation of receipt, (c) by mailing in the United States mails or
(d) by express courier service.  The notice, request or other communication
shall be deemed to be received upon personal delivery, upon confirmation of
receipt of facsimile or electronic mail transmission or upon receipt by the
party entitled thereto if by United States mail or express courier service;
provided, however, that if a notice, request or other communication sent to the
Company is not received during regular business hours, it shall be deemed to be
received on the next succeeding business day of the Company.

 

6.9.                            Governing Law.  This Agreement, the Award and
all determinations made and actions taken pursuant hereto and thereto, to the
extent not governed by the laws of the United States, shall be governed by the
laws of the State of Delaware and construed in accordance therewith without
giving effect to principles of conflicts of laws.

 

6.10.                     Entire Agreement.  The Plan is incorporated herein by
reference.  Capitalized terms not defined herein shall have the meanings
specified in the Plan.  This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified
adversely to the Holder’s interest except by means of a writing signed by the
Company and the Holder.

 

6.11.                     Partial Invalidity.  The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision was omitted.

 

6.12.                     Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only by the written agreement of the Company
and the Holder, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

6.13.                     Counterparts.  This Agreement may be executed in two
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

 

 

 

Accepted this        day of                           , 20

 

 

 

5

--------------------------------------------------------------------------------